           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 1 of 11




 1 Jonathan A. Dessaules, State Bar No. 019439
   Jesse Vassallo Lopez, State Bar No. 033961
 2 DESSAULESthLAW GROUP
   5343 North 16 Street, Suite 200
 3 Phoenix, Arizona 85016
   Tel. 602.274.5400
 4 Fax 602.274.5401
   jdessaules@dessauleslaw.com
 5 jvassallo@dessauleslaw.com
 6 Attorneys for Plaintiff
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF ARIZONA
 9
     KeyBank National Association,
10                                                  No.
                 Plaintiff,
11
           vs.                                      COMPLAINT
12
   Neumann Dermatology, LLC, f/k/a Sarah E.
13 Neumann, LLC, Sarah E. Neumann,
   individually and as trustee of the Sarah
14 Neumann Revocable Trust U/A April 5, 2011,
15               Defendants.
16         COMES NOW Plaintiff KeyBank National Association, by and through its attorneys, and

17 complains and alleges as follows:
18                                       INTRODUCTION

19         1.    This is a fraud action for, among other things, alter ego and fraudulent transfer

20 against Neumann Dermatology, LLC, f/k/a Sarah E. Neumann, LLC, the Sarah Neumann
21 Revocable Trust U/A April 5, 2011 and Sarah E. Neumann by reason of Sarah E. Neumann’s
22 plundering of two businesses, (1) Hawaii Skin Care Center and (2) Neumann Dermatology, LLC,
23 and thereby rendering them insolvent and undercapitalized.
24                                         THE PARTIES

25         2.    Plaintiff KeyBank National Association (“KeyBank”) is a national association

26 whose charter lists a main office of 127 Public Square, Cleveland, Ohio, which is also KeyBank’s
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 2 of 11




 1 principal place of business.
 2        3.      Defendant Neumann Dermatology, LLC f/k/a Sarah E. Neumann, LLC (“ND”) is
 3 an Arizona limited liability company whose sole member and manager is the Sarah Neumann
 4 Revocable Trust U/A April 5, 2011 (“SN Trust”).
 5        4.      Defendant Sarah E. Neumann (“S. Neumann”) is a citizen of the State of Arizona.
 6 Upon information and belief, she is, and at all relevant times was, the manager and settlor, trustee,
 7 and beneficiary of the SN Trust. The last known administrative address of S. Neumann as manager
 8 of SN Trust and statutory agent of ND is 4545 E. Chandler Boulevard, Suite 305, Phoenix,
 9 Arizona 85048.
10                                  VENUE AND JURISDICTION
11        5.      The Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a) because there
12 is complete diversity of citizenship between KeyBank and Defendants ND, S. Neumann, and SN
13 Trust, and the amount in controversy exceeds $75,000.00.
14        6.      This Court has personal jurisdiction over Defendants ND, S. Neumann, and SN
15 Trust because these entities and individual reside or have their principal place of business in
16 Arizona.
17        7.      Venue is proper in this Court because Defendants ND, S. Neumann, and SN Trust
18 reside in the District of Arizona.
19                                      FACTUAL BACKGROUND
20 Judgment against Neumann Dermatology, LLC
21        8.      On July 29, 2014, KeyBank entered into a Master Lease Agreement (“Lease”) with
22 Hawaii Skin Cancer Center, LLC (“HSCC”).
23        9.      On July 29, 2014, ND executed a Continuing Guaranty (“Guaranty”), in which it
24 absolutely and unconditionally agreed to guarantee the repayment of HSCC’s debts to KeyBank,
25 up to 49.5%.
26
                                                  2
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 3 of 11




 1         10.    On April 25, 2016, HSCC stopped making the required monthly payments and
 2 defaulted on the Lease.
 3         11.    KeyBank subsequently filed a complaint for recovery of the outstanding amount
 4 due on the Lease in the Supreme Court of the State of New York, and on December 4, 2018, the
 5 court issued a judgment in the amount of $243,678.93 (“Judgment”).
 6         12.    Pursuant to the Lease, ND owed KeyBank 49.5% of the Judgment amount, or
 7 approximately $120,621.07.
 8 Alter Ego: ND, SN Trust and Sarah E. Neumann
 9         13.    S. Neumann is the statutory agent of ND.
10         14.    S. Neumann was the original manager, and upon information and belief the sole
11 member, of ND beginning on June 14, 2007 until August 12, 2011.
12         15.    SN Trust became the current manager, and upon information and belief the current
13 sole member, of ND on or about August 12, 2011, pursuant to the Articles of Amendment to
14 Articles of Organization of Sarah E. Neumann, LLC (later known as ND) (“2011 Articles of
15 Amendment”). In the 2011 Articles of Amendment.
16         16.    S. Neumann is the manager and trustee, and upon information and belief the settlor
17 and sole beneficiary, of the SN Trust, which is a revocable trust.
18         17.    Upon information and belief, S. Neumann, as the manager of the SN Trust, is the
19 acting manager of ND.
20         18.    While SN Trust has been the sole member of ND since 2011, in ND’s filed federal
21 taxes from 2015 through 2018, ND instead identified S. Neumann as the sole “shareholder” for
22 distributions, disregarding SN Trust as the proper legal entity entitled to distributions.
23         19.    In 2015, 2016 and 2018, distributions to S. Neumann exceeded the net income of
24 ND, rendering ND insolvent. Moreover, from 2017, ND was not only insolvent, but also
25 undercapitalized, ending its years in 2017 and 2018 with negative balances.
26
                                                  3
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 4 of 11




 1         20.    ND started transferring significant amounts of its funds to S. Neumann through its
 2 distributions starting in 2015, when upon information and belief, HSCC started to exhibit
 3 difficulty in making its payments to its creditors and just before HSCC stopped making payments,
 4 such that ND has become undercapitalized for payment of the Guaranty.
 5         21.    There exists, and at all times herein mentioned there existed, a unity of interest and
 6 ownership between S. Neumann, SN Trust, and ND, whereby S. Neumann treats the business
 7 entities that she controls as her own personal piggy banks. On information and belief, SN Trust
 8 and ND (the “Controlled Entities”) are and have been at all relevant times completely controlled,
 9 dominated, managed, and operated by S. Neumann as her individual business and alter ego, and
10 for her own personal benefit, such that any individuality and separateness between S. Neumann
11 and the Controlled Entities have ceased, and the Controlled Entities are the alter ego of S.
12 Neumann, because, among other things:
13                (a)    The Controlled Entities were or are mere shells, instrumentalities, shams,
14 and conduits without adequate capital, assets, units or unit holders or were so inadequately
15 capitalized that, compared with the business to be done by the Controlled Entities and the risks of
16 loss, their capitalization was illusory;
17                (b)    The Controlled Entities’ assets were withdrawn by S. Neumann to render
18 them insolvent;
19                (c)    The Controlled Entities were or are conceived, intended, and used by S.
20 Neumann as a device to avoid individual liability;
21                (d)    The Controlled Entities intermingled their assets with S. Neumann in order
22 to evade payment of obligations owed to creditors, including KeyBank;
23                (e)    The corporate formalities of the Controlled Entities have been disregarded
24 and the Controlled Entities, and their assets, have been used by S. Neumann as her own personal
25 piggy bank;
26
                                                  4
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 5 of 11




 1                (f)    Plaintiff is informed and believes, and thereon alleges, that the operations,
 2 businesses and activities of the Controlled Entities were and are owned, directed, controlled,
 3 entirely influenced and used as mere instrumentalities by S. Neumann;
 4                (g)    There is virtually identical management, control and beneficial ownership of
 5 the Controlled Entities;
 6                (h)    Plaintiff is informed and believes, and thereon alleges, that the operations
 7 and business of the Controlled Entities were and are directed by S. Neumann; that the Controlled
 8 Entities were and are shell entities controlled, dominated, entirely influenced and used by S.
 9 Neumann for the conduct of her business solely as a device to avoid liability; that, at various times
10 relevant herein, the Controlled Entities were and are undercapitalized; that the Controlled Entities
11 do not operate separately from S. Neumann; that the separateness of the Controlled Entities and
12 S. Neumann has ceased to exist and/or has never existed; and that S. Neumann has not sufficiently
13 observed or followed the requisite formalities with respect to the Controlled Entities.
14        22.     The Controlled Entities are merely the alter ego of S. Neumann, and it would work
15 a fraud and injustice upon KeyBank if the separate existence of the Controlled Entities were
16 recognized.
17        23.     By virtue of the allegations above, Defendants, and each of them, are liable to
18 KeyBank for the damages, debts and obligations of the Controlled Entities. Accordingly, the
19 company and trust shells of the Defendants, including the Controlled Entities, and each of them,
20 should be ignored, and the Defendants should be held to be directly liable and obligated to
21 KeyBank, jointly and severally, for the damages, debts and obligations owed to KeyBank, as
22 alleged herein.
23        24.     Adhering to the fiction of the separate existence of the Controlled Entities as
24 separate entities distinct from S. Neumann would permit abuse of the company and trust privilege
25 and would sanction a fraud in that S. Neumann caused significant sums in a specific amount to be
26 proven at trial to be withdrawn from the funds of the Controlled Entities to be distributed to
                                                  5
            Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 6 of 11




 1 herself, all for the purpose of avoiding and preventing attachment and execution by creditors,
 2 including KeyBank, thereby rendering the Controlled Entities unable to meet their obligations to
 3 KeyBank.
 4          25.   At all times relevant herein, KeyBank is informed and believes, and thereon alleges,
 5 that S. Neumann, directly or indirectly benefits from, operates, manages, directs and/or controls
 6 the businesses and other activities of the Controlled Entities and that there is such a unity of
 7 interest and ownership between and among the Defendants, they have a unity of interest and
 8 ownership, such that their separateness has ceased to exist and/or has never existed. In this regard,
 9 each Defendant merely serves as the alter ego of each other Defendant, such that it would work a
10 fraud and injustice upon KeyBank if their separate existence is to be recognized.
11 Civil Conspiracy.
12          26.   KeyBank alleges on information and belief that Defendants conspired and agreed
13 among some or all of the other Defendants to commit the wrongful acts alleged in this Complaint.
14          27.   KeyBank alleges on information and belief that Defendants agreed to commit such
15 wrongful acts with the intent and purpose of advancing their gain at the expense of their creditors,
16 including KeyBank.
17          28.   KeyBank alleges on information and belief that Defendants committed the wrongful
18 acts alleged in this Complaint pursuant to, and to further, the conspiracy and the agreement alleged
19 above.
20          29.   KeyBank alleges on information and belief that Defendants furthered the conspiracy
21 alleged in this Complaint by cooperating with each other, or lent aid and encouragement to each
22 other, or ratified and adopted the acts alleged in this Complaint of each other. Each of the
23 Defendants, therefore, is liable for all the acts, omissions or breaches of the other, all of which
24 were done to further the conspiracy and for the benefit of any or all of the other co-conspirator
25 Defendants.
26
                                                  6
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 7 of 11




 1        30.     KeyBank alleges on information and belief that Defendants have continued to the
 2 present date to commit overt acts to further the conspiracy alleged in this Complaint.
 3        31.     As a consequence of Defendants wrongful acts, Defendants have attempted to
 4 withhold the money owed to their creditors, including the $120,621.07 owed to KeyBank from
 5 the Judgment against ND.
 6 Fraudulent Transfer.
 7        32.     Starting in 2015, S. Neumann caused ND to distribute more than its net income to
 8 S. Neumann each year when the net income was positive, rendering ND insolvent.
 9        33.     Upon information and belief, these distributions were made with the actual intent to
10 hinder, delay or defraud the creditors of ND, including KeyBank, because, among other things:
11                (a)    The transfers from ND to S. Neumann through SN Trust was to an insider;
12                (b)    S. Neumann, as the alter ego of ND and SN Trust, and as the individual with
13 sole control over the Controlled Entities, effectively retained possession of the transferred money;
14                (c)    The transfers were of substantially all of ND’s liquid assets, rendering ND
15 insolvent;
16                (d)    S. Neumann, as manager of ND, removed and concealed the assets of ND;
17 and
18                (e)    S. Neumann caused ND to become insolvent shortly after causing the
19 transfers to be made.
20        34.     Without receiving a reasonably equivalent value in exchange for the distributions,
21 S. Neumann, as manager of ND, upon information and belief intended to incur, or believed or
22 reasonably should have believed that ND would incur debts beyond its ability to pay as they
23 became due.
24                                             COUNT 1
25 (Declaratory Judgment that S. Neumann, SN Trust, and ND are alter egos of each other)
26        35.     KeyBank realleges and incorporates by reference each and every allegation
                                                  7
             Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 8 of 11




 1 contained in paragraphs 1 through 34, above, as though such allegations were set forth in full
 2 herein.
 3           36.   There exists a unity of control between S. Neumann, SN Trust, and ND, as
 4 evidenced by:
 5                 a.      The undercapitalization of ND;
 6                 b.      The insolvency of ND as a result of S. Neumann’s actions to plunder the cash
 7 of ND and take such cash for her own personal use;
 8                 c.      S. Neumann managing and controlling SN Trust as trustee and ND as
 9 manager of SN Trust;
10                 d.      S. Neumann having, upon information and belief, sole beneficial ownership
11 of SN Trust and ND;
12                 e.      The disregard of corporate formalities; and
13                 f.      Upon information and belief, the intermingling of funds in order to withhold
14 same from the creditors of ND.
15           37.   Observance of the trust and limited liability company form for the SN Trust and
16 ND, respectively, would sanction a fraud and injustice upon KeyBank by allowing S. Neumann
17 to hide or otherwise withhold the money owed pursuant to the Judgment.
18                                               COUNT 2
19                      (Fraudulent Transfer of ND Assets Against All Defendants)
20           38.   KeyBank realleges and incorporates by reference each and every allegation
21 contained in paragraphs 1 through 37, above, as though such allegations were set forth in full
22 herein.
23           39.   Starting in 2015, S. Neumann caused ND to transfer its assets to S. Neumann
24 through the SN Trust such that it had insufficient capital to meet its obligation to pay the Guaranty,
25 rendering ND insolvent.
26
                                                   8
           Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 9 of 11




 1        40.    ND started making transferring its assets with the intent to hinder, delay or defraud
 2 its creditors, including KeyBank, as supported by the following:
 3               a.       The transfer of funds from ND to S. Neumann was to an insider;
 4               b.       S. Neumann, as the alter ego of ND and SN Trust, or alternatively, as the
 5 individual with sole control over the ND and SN Trust, effectively retained possession of the
 6 transferred money while preventing creditors from accessing same due to the limitation of liability
 7 from SN Trust and ND;
 8               c.       The transfers of funds from ND to S. Neumann were substantially all of ND’s
 9 liquid assets, rendering ND insolvent;
10               d.       S. Neumann, as manager of ND through SN Trust, removed and concealed
11 the assets of ND from its creditors; and
12               e.       S. Neumann caused ND to become insolvent shortly after causing the
13 transfers to be made.
14        41.    ND did not receive a reasonably equivalent value for the distributions made to S.
15 Neumann through SN Trust.
16        42.    S. Neumann, as manager of SN Trust and acting manager of ND, knew or
17 reasonably should have known that HSCC would not be able to make its payments under the
18 Lease, and ND, as a guarantor of the Lease, would incur debts beyond its ability to pay as they
19 became due.
20        43.    As a result of its reliance, KeyBank, as the creditor, has suffered damages in the
21 amount of the Judgment owed under the Guaranty, plus any additional interest and costs to be
22 determined at trial.
23                                             COUNT 3
24    (Tortious Interference with Contractual Relations against S. Neumann and SN Trust)
25        44.    KeyBank realleges and incorporates by reference each and every allegation
26 contained in paragraphs 1 through 48, above, as though such allegations were set forth in full
                                                  9
             Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 10 of 11




 1 herein.
 2           45.   A valid contractual relationship existed between KeyBank and ND in the form of
 3 the Guaranty.
 4           46.   S. Neumann, and SN Trust as managed by S. Neumann, knew of the existence of
 5 the Guaranty as evidenced by S. Neumann signing the Guaranty.
 6           47.   S. Neumann, individually and as manager and trustee of SN Trust, intentionally
 7 interfered in causing the breach of the Guaranty by withdrawing such funds that ND is incapable
 8 of meeting its obligations as expected under the Guaranty.
 9           48.   The interference in the Guaranty by S. Neumann, individually and as manager and
10 trustee of SN Trust, by undercapitalizing ND was improper because it was done in an attempt to
11 evade payment of ND’s obligations owed to KeyBank under the Guaranty.
12           49.   As a result of S. Neumann, individually and as manager of SN Trust, disrupting
13 KeyBank’s expectation of repayment under the Guaranty, KeyBank has suffered damages in the
14 amount of the Judgment owed under the Guaranty, plus any additional interest and costs to be
15 determined at trial.
16                                     PRAYER FOR RELIEF
17           WHEREFORE, Plaintiff KeyBank National Association requests the Court grant judgment
18 in its favor as follows:
19 On Count 1
20           50.   For an order showing that Defendants and each of them are the alter egos of each
21 other, and consequently, that each and every one of the Defendants is jointly and severally liable
22 to KeyBank for the Judgment and all claims alleged against Defendants.
23 On Count 2
24           51.   For an order against all Defendants, jointly and severally, for 49.5% of the
25 Judgment, plus accruing interest and costs.
26
                                                 10
            Case 2:21-cv-00133-JJT Document 1 Filed 01/25/21 Page 11 of 11




 1 On Count 3
 2          52.   For an order against S. Neumann and SN Trust, jointly and severally, for 49.5% of
 3 the Judgment, plus accruing interest and costs, and punitive damages to be determined by this
 4 Court.
 5          DATED this 25th day of January 2021.
 6                                           DESSAULES LAW GROUP
 7                                           By:      /s/ Jonathan A. Dessaules
 8                                                  Jonathan A. Dessaules
                                                    Jesse Vassallo López
 9                                                  Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               11
